Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces 2nd Quarter Results 2009 (TSX: AAV, NYSE: AAV) CALGARY, Aug. 13 /CNW/ - Advantage Oil & Gas Ltd. ("Advantage" or the "Corporation") is pleased to announce the unaudited operating and financial results of Advantage Energy Income Fund (the "Fund") for the second quarter ended June 30, 2009. On July 9, 2009, the Fund, Advantage and holders of trust units of the Fund completed a plan of arrangement (the "Arrangement") which resulted in the reorganization of the Fund into the Corporation. As a result of the Arrangement, the Fund was dissolved and ceased to be a reporting issuer, and the Corporation became a reporting issuer. As at June 30, 2009, the Fund still existed and was a reporting issuer, and accordingly, prepared financial statements and accompanying management's discussion and analysis for the period then ended. All future financial statements and management's discussion and analysis of the continuing legal entity will be in the name of Advantage Oil & Gas Ltd. << Financial and Operating Highlights Three Three Six Six months months months months ended ended ended ended June 30, June 30, June 30, June 30, 2009 2008 2009 2008 Financial ($000, except as otherwise indicated) Revenue before royalties(1) $ 114,659 $ 208,868 $ 237,609 $ 397,373 per Trust Unit(2) $ 0.79 $ 1.51 $ 1.65 $ 2.88 per boe $ 40.59 $ 71.69 $ 42.59 $ 67.03 Funds from operations $ 51,590 $ 103,754 $ 107,181 $ 198,372 per Trust Unit(3) $ 0.35 $ 0.74 $ 0.73 $ 1.42 per boe $ 18.26 $ 35.62 $ 19.21 $ 33.46 Distributions declared $ - $ 50,364 $ 17,266 $ 100,385 per Trust Unit(3) $ - $ 0.36 $ 0.12 $ 0.72 Expenditures on property and equipment $ 15,719 $ 21,632 $ 68,362 $ 88,535 Working capital deficit(4) $ 131,913 $ 42,201 $ 131,913 $ 42,201 Bank indebtedness $ 644,100 $ 547,946 $ 644,100 $ 547,946 Convertible debentures (face value) $ 184,489 $ 224,587 $ 184,489 $ 224,587 Trust Units outstanding at end of period (000) 145,198 140,271 145,198 140,271 Basic weighted average Trust Units (000) 144,681 138,612 144,189 138,105 Operating Daily Production Natural gas (mcf/d) 124,990 123,104 121,498 124,109 Crude oil and NGLs (bbls/d) 10,212 11,498 10,575 11,890 Total boe/d at 6:1 31,044 32,015 30,825 32,575 Average prices (including hedging) Natural gas ($/mcf) $ 5.63 $ 9.18 $ 6.06 $ 8.70 Crude oil and NGLs ($/bbl) $ 54.51 $ 101.34 $ 54.53 $ 92.81 (1) includes realized derivative gains and losses (2) based on basic weighted average Trust Units outstanding (3) based on Trust Units outstanding at each distribution record date (4) working capital deficit includes accounts receivable, prepaid expenses and deposits, accounts payable and accrued liabilities, distributions payable, and the current portion of capital lease obligations and convertible debentures MESSAGE TO SHAREHOLDERS Hedging Gains, Operating Cost Reductions and Lower Royalty Rates Mitigates Lower Commodity Prices - For the three months ended June 30 2009, our hedging program contributed a gain of $22.2 million to funds from operations which helped to partially mitigate a significant reduction in commodity prices. - Funds from operations for the second quarter of 2009 was $51.6 million as compared to $103.7 million for the same period of 2008. Funds from operations on a per unit basis decreased 53% to $0.35 per Trust Unit compared to $0.74 per Trust Unit for the three months ended June 30, 2008. - Operating costs for the three months ended June 30, 2009 was $12.40 per boe which is a decrease of 9% when compared to the same period in 2008 and a decrease of 5% from the first quarter of 2009. An aggressive optimization program initiated in 2008 continues to demonstrate positive benefits and we will seek opportunities to further improve our operating cost structure. - Royalties during the second quarter of 2009 decreased 6.2% to a royalty rate of 13.8% as compared to the same period of 2008. The decrease is driven by significantly lower commodity prices. - Average daily production for the three months ended June 30, 2009 increased 1% to 31,044 boe/d compared to the first quarter of 2009. The increase was due to production recoveries from cold weather impacts during the first quarter and production from new wells tied- in during the latter part of the second quarter. Production decreased 3% when compared to the same period of 2008 due primarily to the shut-in of 1,100 boe/d (73% natural gas) since August 2008 at our Lookout Butte property as a result of a third party facility outage. - Natural gas production for the three months ended June 30, 2009 increased 2% to 125.0 mmcf/d, compared to 123.1 mmcf/d for the same period of 2008 and 6% when compared to the first quarter of 2009. Crude oil and natural gas liquids production decreased 11% to 10,212 bbls/d in the second quarter compared to11,498 bbls/d during the same period in 2008 and 7% when compared to the first quarter of 2009. - The Fund's capital program during the second quarter of 2009 amounted to $15.7 million. Total capital spending in the quarter included $7.8 million at Glacier, $1.3 million at Martin Creek, and $1.0 million at Nevis. Activity at Glacier in the second quarter included well tie-ins and installation of a new compressor. Capital expenditures at Martin Creek represented the final steps to complete the tie-in of wells drilled during the first quarter of 2009. At Nevis, activity focused on undertaking preparatory work for new Wabamun light oil wells which may be drilled during the remainder of 2009. Montney Development Program at Glacier - Phase I of the Glacier development plan was completed during the second quarter of 2009 with the commissioning of new wells, an expanded natural gas gathering system, new pipelines and additional compression facilities. Gross raw production from the new wells averaged 20 to 25 mmcf/d during the latter part of the second quarter with typical start-up issues encountered such as the intermittent flow-back of frac sand and frac fluid from the horizontal multi-frac completions. Production at Glacier will decline during the second half of 2009 as our Phase II development program, which involves additional well drilling and facilities expansions designed to increase production capacity to approximately 50 mmcf/d, will not be completed until the second quarter of 2010. . - Regulatory applications for a new 50 mmcf/d gas plant have been submitted and drilling has resumed in July with the deployment of up to four drilling rigs on operated and joint interest lands. - New wells brought on-stream after March 31, 2009 qualified for the Alberta royalty incentive program which results in a 5% royalty rate for one year or 0.5 bcf of gas production. Production from the new wells will be administered in a sequence that will allow each well to qualify for the full royalty credit available. In addition, new wells drilled and placed on production after March 31, 2009 to March 31, 2011 will qualify for the 5% royalty rate and an additional drilling credit of $200 per meter of drilled depth. - Advantage will continue to employ a drilling strategy that will balance production and reserves growth to delineate our extensive 89 section gross Montney land block (average 90% working interest). Advantage will also continue to closely monitor, evaluate and assess well completion design and technology that is being developed by our technical staff and our peers in the Montney fairway and in other resource plays in both Canada and the U.S. that may lead to further improvements in cost efficiencies and results. Strong Hedging Program - Advantage's hedging program includes 79% of our net natural gas production hedged for the second half of 2009 at an average price of $8.17 per mcf and 58% hedged for 2010 at an average price of $7.46 per mcf. Crude oil hedges include 54% of our net crude oil production hedged at an average floor price of $62.40 Cdn per bbl and 31% hedged for 2010 at an average price of $67.83 Cdn per bbl. Details on our hedging program are available on our website. - Our strategy will be to continue to employ a multi-year hedging program to reduce the volatility in cash flow in support of capital requirements. Completion of Corporate Conversion, Asset Dispositions, Equity Financing and A Revised Credit Facility - In July 2009, we completed our conversion to a growth oriented corporation and significantly improved our financial flexibility by closing our asset disposition program and an equity financing which generated gross proceeds of $354.6 million. - Approximately 8,100 boe/d of natural gas weighted assets ((greater than)74% natural gas) was sold resulting in a go forward production base that is forecasted to average approximately 23,000 boe/d during the second half of 2009. - On August 13, 2009, Advantage's lenders completed their review of the borrowing base subsequent to the previously announced closing of the asset dispositions. Gross proceeds of $252.6 million were received from the asset dispositions and Advantage's credit facility was revised from $710 million to $525 million. Advantage's current debt is approximately $300 million resulting in an unutilized capacity of approximately $225 million on our credit facility. As a result, Advantage has significantly improved its financial flexibility in support of future capital program requirements and general corporate purposes. - Advantage's tax pool position is estimated to be $1.5 billion net of dispositions and provides a strong position to shield future cash flows from corporate tax. Looking Forward - On July 8, 2009, Advantage announced an updated corporate capital budget for the 12 month period ending June 2010. The capital budget has been set at $207 million and will focus on our Montney natural gas resource play at Glacier, Alberta where we will continue to employ a phased development approach. Phase II of the development plan at Glacier will be undertaken during the next 12 month period. - Corporate estimates for the 12 month period ending June 2010 is included below: Updated Guidance/Estimates H2 H1 Total 2009 2010 12 Months Production (boe/d) 22,700-23,300 24,200-25,200 23,450-24,300 Royalty Rate (%) 15% to 18% 16% to 19% 15% to 19% Operating Costs ($/boe) $12.75 to $13.30 $12.50 to $13.20 $12.60 to $13.25 Capital Expenditures ($million) $105 to $110 $100 to $105 $205 to $215 A full year 2010 capital budget and guidance will be provided at or about year-end 2009. - Production is forecasted to increase in the first half of 2010 as new wells will be brought on-stream after additional gathering systems and new facilities are completed at Glacier. As a result, production declines will occur at Glacier during the second half of 2009 due to the timing of new production additions. We anticipate that additional production impacts may also occur during the second half of 2009 due to increased natural gas production curtailments from joint interest and operated properties due to the low price of natural gas. The magnitude of potential natural gas production curtailments is difficult to forecast at this time. - Approximately 79% of the total capital expenditures for the 12 month period will be allocated to Phase II of the Glacier development plan. - Funds from operations for the above 12 month period based on the mid- range of guidance is estimated at $204 million using an average NYMEX natural gas price of $5.19 US/mmbtu (AECO $4.97 Cdn/mcf), WTI oil price of $73.87 US/bbl and an $0.86 Cdn/$US exchange rate. Advantage's current hedging positions have been included in the funds from operations estimate. - The volatility in funds from operations for the 12 month period has been significantly reduced due to our strong hedging position. >> Advantage is well positioned to pursue future development plans at Glacier with our strong balance sheet, strong hedging position and conversion to a growth oriented corporation. With attractive Glacier well economics at under AECO $5 Cdn per mcf, management believes a disciplined approach will create long term growth in shareholder value. MANAGEMENT'S DISCUSSION & ANALYSIS The following Management's Discussion and Analysis ("MD&A"), dated as of August 13, 2009, provides a detailed explanation of the financial and operating results of Advantage Energy Income Fund ("Advantage", the "Fund", "us", "we" or "our") for the three and six months ended June 30, 2009 and should be read in conjunction with the consolidated financial statements contained within this interim report and the audited financial statements and MD&A for the year ended December 31, 2008. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Forward-Looking Information This MD&A contains certain forward-looking statements, which are based on our current internal expectations, estimates, projections, assumptions and beliefs. These statements relate to future events or our future performance.
